Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/957,082 filed on
June 22, 2020.
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign applications have been received.
Applicant filed an amendment on July 12, 2021 under 37 CFR 1.111 in response to a non-final rejection dated April 20, 2021.  Applicant has amended claims 1, 6, 9-10 and 16-30. Claims 1, 6-7, 9-10 and 16-30 are currently pending.

Allowable Subject Matter
	Claims 1, 6-7, 9-10 and 16-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, 
“adjusting said predicted value of said sample, responsive to a difference of a
reference sample and a predicted value of said reference sample using said vertical intra prediction mode and a scaling factor, wherein said reference sample is from a left reference array and is at a same vertical position as said sample, wherein said scaling factor depends on said scaling factor depends on said horizontal location of said of said sample in said block and a size of said block, said adjusting including: 
multiplying said difference of said reference sample and said predicted value of said reference sample by said scaling factor to obtain a scaled difference,  ue ofsaid reference sample by said scaling factor to obtain a scaled difference,
adding said scaled difference to an integer N to form a sum, and right shifting said sum by M bits to obtain an adjusted predicted value of said sample, wherein 2M-1 = N;
accessing a prediction residual of said sample; and
decoding said sample responsive to a sum of said adjusted predicted value and said prediction residual.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485